713 N.W.2d 782 (2006)
475 Mich. 874
FARM BUREAU INSURANCE, as subrogee of Ron Dorsey, Plaintiff-Appellant,
v.
CITY OF DETROIT, Defendant-Appellee.
Docket No. 129631. COA No. 261291.
Supreme Court of Michigan.
May 31, 2006.
On order of the Court, the application for leave to appeal the August 25, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARKMAN, J., concurs and states as follows:
For the reasons articulated in my concurring statement in Reid v. Detroit (Docket No. 129884), lv. den. 474 Mich. 1116, 712 N.W.2d 163 (2006), I concur in the decision to deny leave to appeal, but I again urge the Legislature to consider whether further legal remedies are warranted for property owners in these circumstances.
MARILYN J. KELLY, J., would grant leave to appeal.